             Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 1 of 12



Richard M. Garbarini (RG 5496)
GARBARINI FITZGERALD P.C.
250 Park Ave, 7th Floor
New York, New York 10177
Phone: (212) 300-5358
Fax: (888) 265-7054

Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 SIMON J. BURCHETT PHOTOGRAPHY, INC.,                             Case No.: 20-cv-1856

                                    Plaintiff,                     ECF CASE

                         v.                                        COMPLAINT AND JURY DEMAND
                                                                   FOR DAMAGES FOR COPYRIGHT
 GLOBAL PUBLISHERS, LLC,                                           INFRINGEMENT


                                     Defendant.
 --------------------------------------------------------------x

        Plaintiff SIMON J. BURCHETT PHOTIPGRAPHY, INC., by and through the

undersigned counsel, brings this Complaint and Jury Demand against defendant GLOBAL

PUBLISHERS, LLC, for damages based on copyright infringement and related claims

pursuant to the Copyright Act and Copyright Revisions Act, 17 U.S.C. §§ 101, et seq. (“the

Copyright Act” or “Act”) and the Digital Millennium Copyright Act, 17 U.S.C. §§ 1201-05

(the “DMCA”). Plaintiff alleges below, upon personal knowledge as to itself, and upon

information and belief as to other matters so indicated.

                                   JUR\ISDICTION AND VENUE

        1.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

(federal question jurisdiction) and 1338(a) (jurisdiction over copyright actions).
             Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 2 of 12



        2.       CPLR § 302 (a)(3) authorizes this Court to exercise jurisdiction over

nondomiciliaries who commit a tortious act without the state causing injury to person or

property within the state, except as to a cause of action for defamation of character arising

from the act, if it: (i) regularly does or solicits business, or engages in any other persistent

course of conduct, or derives substantial revenue from goods used or consumed or services

rendered, in the state, or (ii) expects or should reasonably expect the act to have consequences

in the state and derives substantial revenue from interstate or international commerce.

        3.       This Court Has Jurisdiction Pursuant to CPLR 302(a)(3)(i).

        4.       Defendant committed an intentional tort from its headquarters in Cleveland,

Ohio.

        5.       This is the tort of copyright infringement committed without the state.

        6.       Defendant regularly does or solicits business, or engages in other persistent

course of conduct, or derives substantial revenue from goods used or consumed or services

rendered, in the state.

        7.       In this Judicial District alone, defendant has contracted and done business with

the following companies: 5 B Capital Group, Autoexport, Inc., General Capital Corporation,

National Bank of Pakistan, NY/NJ Port Authority, Tricomponent Products Corp., Victoria

Paper Company, Inc., MDB of New York, Inc., Mitchell Drum Indus., Inc., Emondson

Global, Inc., Accountnet, Inc., New York Computer Repair, and Angiuli & Gentile LLP.

        8.       Defendant claims to be a “global publisher” and New York companies and

market is its primary focus.

        9.       The Copyrighted Image at issue here was used by defendant to promote a

business (Maersk Line) located at Giralda Farms, Madison, NJ 07940.




                                                  2
          Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 3 of 12



        10.      Accordingly, defendant regularly does or solicits business, or engages in other

persistent course of conduct, or derive substantial revenue from goods used or consumed or

services rendered, in the state.

        11.      Accordingly, this Court has jurisdiction over defendant pursuant to CPLR

302(a)(3)(i).

        12.      This Court also has jurisdiction pursuant to CPLR 302(a)(3)(ii).

        13.      Defendant was served with a notice to cease and desist four months prior to the

date of this Complaint but refused. For at least four months defendant was aware that its

tortious acts had consequences in the State of New York. Further, defendant derives

substantially all of its revenue from interstate or international commerce.

        14.      Accordingly, jurisdiction is conferred over defendants pursuant to

302(a)(3)(ii).

                                              VENUE

        15.      A plaintiff may bring a case in: “(2) a judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred. . . ;or (3) if there is no district

in which an action may otherwise be brought . . . a judicial district in which any defendant is

subject to the court’s personal jurisdiction with respect to such action.”28 U.S.C. §

1391(b)(1)-(3).

        16.      At bar, a substantial part of the events or omissions giving rise to the claim

occurred in this Judicial District.

                                         DUE PROCESS

        17.      There are no due process concerns in light of the fact that defendant committed

an intentional tort that it knew had an effect in this Judicial District.




                                                  3
         Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 4 of 12



       18.     Defendant frequently contracts with companies in this Judicial District such

that it reasonably knew it may be haled into this forum.

                                          PARTIES

       19.     Plaintiff SIMON J. BURCHETT PHOTOGRAPHY, INC. (“SJB”) is a New

York corporation with a headquarters located in Manhattan, New York.

       20.     Upon information and belief, defendant GLOBAL PUBLISHERS, LLC,

(“GLOBAL”) is a corporation with a headquarters located at 5055 N. Lydell Avenue Suite

2100, Glendale, WI 53217.

                                           FACTS

       21.     BURCHETT is owned by Simon Burchett, a world-renowned photographer

who has been honored with many awards and accolades.

       22.     BURCHETT is the beneficial owner of the copyrighted image, by assignment,

of the below image of the container ship Estelle Maersk titled “_L4A0291” U.S. Copyright

Registration VA 2-019-846 (the “Copyrighted Image”).




                                                           *

       23.     The Copyrighted Image was taken during the vessel’s maiden voyage. The

Estelle Maersk was the largest container ship in the world in 2006 when it made its maiden

voyage from Algeciras for the Suez on November 27, 2006.


                                               4
          Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 5 of 12



        24.     Plaintiff took the Copyrighted Image during a four-hour plane ride, repeatedly

circling the vessel.

        25.     Mr. Burchett is accredited as a master photographer by the Master

Photographers Association (the “MPA”) in England. To become accredited, a photographer

must: (i) have professional liability insurance, (ii) show a substantial history of professional

work, (iii) provide a detailed client list, (iv) produce a curriculum vitea, and (iv) pass an

interview.

        26.     In July 2019, Mr. Burchett won the very prestigious Gold Medal at the MPA’s

professional photographers’ competition. This is a national competition conducted by the

MPA which is open to all professional photographers. There are in excess of 1,000 images

submitted to each competition.

        27.     Plaintiff’s Copyrighted Image titled “_L4A0297” of the Estelle Maersk

received a Silver Medal at the Master Photographers Association competition in 2018.

The Business of Defendant

        28.     Defendant GLOBAL is an international publisher of print and online

yellow pages directories including the “Export Yellow Pages” and the “U.S. Trade

Assistance Directory”.

        29.     Defendant copied, distributed, and publicly displayed plaintiff’s Copyrighted

Image, without a license or any authority, in both of the aforementioned business to business

directories.

                                 EXPORT YELLOW PAGES

        30.     GLOBAL d/b/a Export Yellow Pages, copied, distributed, and publicly

displayed the Copyrighted Image without license or authority at the following Internet




                                                 5
           Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 6 of 12



address:

<http://www.exportyellowpages.com/Search/CompanyDetail.aspx?companyId=973884>. See

below:




         31.   GLOBAL d/b/a U.S. Trade Assistance Directory published plaintiff’s

Copyrighted Image, without a license or authority, on the website located at:

<http://www.ustradeassistance.com/Search/CompanyDetail.aspx?HierarchyId=243225&comp

anyId=973884&page=1&pageSize=10&styp=None>. See below:




                                              6
          Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 7 of 12



        32.     Defendant was put on notice of its infringing activity by demand to Cease and

Desist and Notice of Litigation from plaintiff’s counsel dated October 5, 2019. See Exhibit 3.

        33.     As of the date of this Complaint, four months after being put on notice,

defendant has elected to continue to infringe, and plaintiff’s unlicensed Copyrighted Image is

still active on both of defendant’s websites.

        34.     Defendant did not include plaintiff’s name, the title of plaintiff’s Copyrighted

Image, its author, or information about the terms and conditions of use of plaintiff’s

Copyrighted Image.

        35.     Defendant’s unlicensed exploitation of plaintiff’s Copyrighted Image was, and

is, purely commercial.

        36.     Defendant’s blatant failure to license plaintiff’s Copyrighted Image prior to its

commercial use entitles plaintiff to enhanced damages pursuant to 17 U.S.C. 504(c)(2).

        37.     Defendant’s failure to cease and desist after notice from plaintiff’s counsel, as

well as its reckless disregard for plaintiff’s rights, are separate reasons why plaintiff is entitled

to enhanced damages pursuant to 17 U.S.C. 504(c)(2).

        38.     Defendant has intentionally, or with reckless disregard, infringed plaintiff’s

right to copy, distribute, and publicly display plaintiff’s Copyrighted Image pursuant to 17

U.S.C. § 106. Plaintiff is entitled to its actual damages, as well as defendant’s profit in excess

of plaintiff’s actual damages. Alternatively, plaintiff may elect enhanced statutory damages,

plus its reasonable attorneys’ fees, costs, pre/post judgment interest.

        39.     Defendant’s failure to include any copyright management information is a

violation of 17 U.S.C. § 1202 – the DMCA. Plaintiff is entitled to up to $25,000 for each

violation of the DMCA pursuant to Section 1203 of the DMCA.




                                                  7
          Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 8 of 12



                                     ACTUAL DAMAGES

        40.     Plaintiff has suffered significant injuries due to defendant’s acts. Plaintiff is

entitled to its licensing fee of $3,000 per year for each Article, as well as the license fees for

every third-party infringer.

        41.     Plaintiff is also entitled to its lost costs in obtaining the Copyrighted Image

which are substantial.

        42.     Plaintiff’s Copyrighted Image was taken during the containership the Estelle

Maersk’s maiden voyage from Algeciras, Spain on November 27, 2006.

        43.     The Estelle Maersk was the largest containership in the world in 2006 when it

made its maiden voyage.

        44.     Plaintiff took the Copyrighted Image during a four-hour plane ride, repeatedly

circling the vessel to make sure every angle was captured.

        45.     It took four hours of flight time to take the Copyrighted Image, at a cost of just

under $12,000. Travel, and other expenses was an additional $4,200. That’s $16,200 in hard

costs alone.

        46.     Defendant’s profit in excess of plaintiff’s actual damages is significant.

Subject to proof, plaintiff seeks all sales of defendant’s anti-heeling pumping system product

for the three years prior to the filing of this Complaint.

                                 FIRST CLAIM FOR RELIEF
                                COPYRIGHT INFRINGEMENT

        47.     Plaintiff incorporates the allegations contained in the preceding paragraphs as

if set forth here at length here.

        48.     It cannot be disputed that the plaintiff has a valid, registered copyright, and

owns all rights to and in the Copyrighted Image.



                                                 8
          Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 9 of 12



        49.     Defendant without license or authority from plaintiff, reproduced, publicly

displayed, and/or distributed plaintiff’s Copyrighted Image.

        50.     Defendant copied and publicly displayed the Copyrighted Image solely for the

purpose of commercial gain.

        51.     Defendant refused to cease and desist after a demand from plaintiff’s counsel.

        52.     Should plaintiff elect an award of statutory damages, only an award at the top

of the statutory scale will serve as a deterrent to defendant.

        53.     At all times relevant to this Complaint, defendant’s uses of the Copyrighted

Image were not for criticism, comment, news reporting, teaching, scholarship, or research.

        54.     At all times relevant to this Complaint, defendant’s uses were not

transformative.

        55.     Defendant elected to reproduce, distribute, and/or publicly display plaintiff’s

Copyrighted Image, using the entirety of the image, without a license.

        56.     As a direct and proximate result of defendant’s infringement of plaintiff’s

exclusive rights to the Copyrighted Image as set forth in Section 106 of the Act, plaintiff has

incurred damages, and requests an award of plaintiff’s actual damages, and defendant’s profits

in excess of plaintiff’s actual damages. Plaintiff may also elect to recover a statutory damage

award. Defendant’s acts were in reckless disregard of plaintiff’s rights, and plaintiff is

entitled to enhanced damages of up to $150,000 pursuant to 17 U.S.C. § 504(c)(2).

                           SECOND CLAIM FOR RELIEF
                     VIOLATION OF DMCA OF 1998, AS AMENDED,
                                17 U.S.C. §§ 1201-03

        57.     Plaintiff incorporates the allegations contained in the preceding paragraphs as

if set forth at length here.




                                                 9
         Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 10 of 12



       58.     Section 1202 provides in part: (b) [n]o person shall, without the authority of

the copyright owner or the law - (1) intentionally remove or alter any copyright management

information, [or] (3) distribute . . . works [or] copies of works . . . knowing that copyright

management information has been removed or altered without authority of the copyright

owner or the law, knowing, or having reasonable grounds to know, that it will induce, enable,

facilitate, or conceal an infringement of any right under this title. 17 U.S.C. § 1202(b).

       59.     The DMCA states: “[d]efinition.—As used in this section, the term ‘copyright

management information’ means any of the following information conveyed in connection

with copies or phonorecords of a work or performances or displays of a work, including in

digital form, except that such term does not include any personally identifying information

about a user of a work or of a copy, phonorecord, performance, or display of a work: (1) The

title and other information identifying the work, including the information set forth on a notice

of copyright. (2) The name of, and other identifying information about, the author of a work.

(3) The name of, and other identifying information about, the copyright owner of the work,

including the information set forth in a notice of copyright. (4) . . . the name of, and other

identifying information about, a performer whose performance is fixed in a work other than an

audiovisual work. (5) . . . the name of, and other identifying information about, a writer,

performer, or director who is credited in the audiovisual work. (6) Terms and conditions for

use of the work. (7) Identifying numbers or symbols referring to such information or links to

such information. (8) Such other information as the Register of Copyrights may prescribe by

regulation, except that the Register of Copyrights may not require the provision of any

information concerning the user of a copyrighted work.” 17 U.S.C. § 1202(C); S.Rep. No.

105-190 (1988), note 18.




                                                10
        Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 11 of 12



       60.     Plaintiff always distributes its copyrighted images, including the Copyrighted

Image here, with embedded copyright management information (“CMI”) which includes the

title of the image, author name, copyright owner, and information concerning where the image

was taken, and technical information about the image.

       61.     Defendant removed plaintiff’s CMI, and copied, publicly displayed, and/or

distributed the Copyrighted Image without this CMI.

       62.     Defendant has continued, for the four months preceding this Complaint, to

continue to display and distribute the Copyrighted Image with no CMI, even after it was

served with notice.

       63.     Plaintiff seeks award of statutory damages for each violation of Section 1202

of the DMCA in the sum of $25,000.

                                  PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment against defendant, and awarding plaintiff

as follows:

        1.      restitution of defendant’s unlawful proceeds in excess of plaintiff’s
                compensatory damages;

        2.      compensatory damages in an amount to be ascertained at trial;

        3.      one statutory damage award for the U.S. Copyright Registration, including all
                penalties authorized by the Copyright Act (17 U.S.C. §§ 504(c)(1), 504(c)(2));

        4.      an award of up to $25,000 in statutory damages for each violation by
                defendant of the DMCA, 17 U.S.C. § 1202;

        5.      the reasonable attorneys’ fees and costs incurred by plaintiff in this action (17
                U.S.C. § 505);

        6.      pre- and post-judgment interest to the extent allowable; and,

        7.      such other and further relief that the Court may deem just and proper.



                                               11
       Case 1:20-cv-01856-NRB Document 1 Filed 03/03/20 Page 12 of 12



                                      JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable.

Dated: February 2, 2020                        GARBARINI FITZGERALD P.C.
       New York, New York

                                         By:
                                               Richard M. Garbarini (RG 5496)




                                                12
